


EXHIBIT 10.24




RETIREMENT AND CONSULTING SERVICES AGREEMENT AND COMPLETE RELEASE OF ALL CLAIMS


This Retirement and Consulting Services Agreement and Complete Release of All
Claims (“Agreement”) is entered into by and between Pioneer Energy Services
Corp. (“Pioneer” or “Company”) and F.C. “Red” West (hereafter “Mr. West”), and
shall be effective as of the Agreement’s Effective Date (as defined in Section
1(d) herein).


RECITALS


WHEREAS, Mr. West has announced his retirement as Pioneer’s Executive Vice
President and President of Drilling Services, effective December 31, 2014, after
twelve years of service to the Company;


WHEREAS, Pioneer and Mr. West wish to amicably conclude Mr. West’s employment as
Executive Vice President and President of Drilling Services;


WHEREAS, Pioneer believes that in light of Mr. West’s long and outstanding
career, it would be prudent to secure Mr. West’s agreement to provide advice and
counsel from time to time on matters within his experience and expertise,
following his retirement from his Executive Vice President and President of
Drilling Services position;


WHEREAS, Pioneer has determined it will provide Mr. West with certain additional
benefits, in addition to those to which he was otherwise entitled, in connection
with his retirement from his Executive Vice President and President of Drilling
Services position, as well as consideration for his additional services to be
provided following his retirement from that position; and


WHEREAS, in connection with Mr. West’s employment with the Company, Mr. West was
made a participant in the Company’s Key Employee Severance Plan (“KESP”);


NOW, THEREFORE, in consideration of the mutual promises contained within this
Retirement and Consulting Services Agreement, Pioneer and Mr. West agree as
follows:


1.    Definitions. As used in this Agreement, the following terms shall have the
meanings indicated:


a.    Affiliates. The term Affiliates means, when used with respect to a
specified Person, any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the specified
Person. For purposes of this definition “control,” when used with respect to any
specified Person, means the power to direct the management and policies of the
Person, directly or indirectly, whether through the ownership of voting
securities, by family

1



--------------------------------------------------------------------------------




relationship, or otherwise; and the terms “controlling” and “controlled” have
the meanings correlative to the foregoing.


b.    Corporate Group. The term Corporate Group shall mean the Company and its
Affiliates and each of their respective past or present officers, directors,
partners, shareholders, agents, employees, attorneys, trustees, successors, and
assigns, and/or any or all of the foregoing.


c.    Person. The term Person shall mean and include any individual, corporation
(including non-profit corporations), general or limited partnership, limited
liability company, joint venture, estate, trust, organization, or other entity.


d.    Effective Date. The term Effective Date as used in this Agreement shall
mean January 1, 2015, or the first date on which both Pioneer and Mr. West have
executed the Agreement, whichever is later.


2.    Title and Position. Mr. West will retire from his Executive Vice President
and President of Drilling Services position effective December 31, 2014. In
consideration for this Agreement, following his December 31, 2014 retirement,
Mr. West agrees to be employed as Executive Consultant for Pioneer. In his
position as Executive Consultant, Mr. West will report to Mr. William Stacy
Locke, President and Chief Executive Officer. As Executive Consultant, Mr. West
agrees to be available on a reasonable basis to provide the services described
below. Mr. West’s duties as Executive Consultant shall include assisting and
advising the Company generally, and specifically with regard to (i) the
development of turnkey well proposals, (ii) operational oversight of turnkey
well operations, (iii) the disposal of certain non-core drilling assets, and
(iv) the design of the Company’s next-generation drilling rig. Mr. West may also
perform additional duties requested by Mr. William Stacy Locke, President and
Chief Executive Officer, and mutually agreed to by Mr. West.


3.    Term and Termination of Agreement.


a.    Term. The Term of Mr. West’s employment as Executive Consultant shall run
from the Effective Date of this Agreement through December 31, 2015.


b.    Extension of Term. Following the expiration of the Term of Mr. West’s
employment as Executive Consultant on December 31, 2015, Mr. West and Pioneer
may, through mutual written agreement, elect to continue his tenure as Executive
Consultant on an annual or other basis.


c.    “Termination Date.” The term “Termination Date,” as used in this
Agreement, shall mean December 31, 2015. If the Agreement is extended by the
parties’ mutual written election beyond that date, the Termination Date shall be
the date specified in the parties’ mutual written agreement required under
Section 3(b).



2



--------------------------------------------------------------------------------




4.    Compensation and Benefits. Mr. West shall receive annualized wages of
$150,000 in his position as Executive Consultant. Mr. West’s wages as Executive
Consultant shall be paid in accordance with the Company’s standard payroll
procedures. As an employee of Pioneer, Mr. West and his benefits shall remain
eligible to participate in the Company’s Medical, Dental, and Vision health and
welfare plans during the Term of this Agreement.


In the event of Mr. West's inability to fulfill the Term of this Agreement due
to his death or disability, Mr. West shall receive the full amount of his wages
to which he would have otherwise been entitled through the Termination Date of
this Agreement.


5.    Employee Status. Pioneer and Mr. West understand and intend that Mr.
West’s Executive Consultant position shall be classified as a part-time,
salaried exempt employee under the Fair Labor Standards Act. In this capacity,
Mr. West shall only have the authority to act for or on behalf of the Company,
or to assume or create any obligation or responsibility, express or implied, for
the Company, insofar as such authority is expressly granted to him in writing by
Mr. William Stacy Locke, President and Chief Executive Officer.


It is agreed by Mr. West and Pioneer that Mr. West’s Executive Consultant
position shall not be one of a director or senior officer of Pioneer, and Mr.
West shall not be provided, have access to, or otherwise be privy to the
Company’s material non-public information.


6.    Payment to Mr. West. Within the earlier of (i) January 15, 2015, if the
Effective Date of this Agreement is on or before January 8, 2015, and provided
that Mr. West does not revoke this Agreement as provided for in Section 11 or
(ii) ten (10) days following the Effective Date of the Agreement, if the
Effective Date is after January 8, 2015 and provided that Mr. West does not
revoke this Agreement as provided for in Section 11, Mr. West shall receive the
following (collectively, the “Benefits” paid to him under this Agreement):


a.    A lump sum payment in the amount of $2,034,320.00, less all applicable
deductions and withholdings, representing:


i.
Payment in the amount of $1,376,000.00, representing 24 months’ severance pay
and projected payments under the Company’s Annual Incentive Plan;



ii.
Payment in the amount of $329,440.00, representing accelerated payment on Mr.
West’s 2015 restricted cash vesting;



iii.
Payment in the amount of $219,440.00, representing accelerated payment on Mr.
West’s 2016 restricted cash vesting;



iv.
Payment in the amount of $109,440.00, representing accelerated payment on Mr.
West’s 2017 restricted cash vesting;




3



--------------------------------------------------------------------------------




b.    22,564 shares of common stock of the Company, representing acceleration of
Mr. West’s 2012 performance award of restricted stock units;


c.    29,308 shares of common stock of the Company, representing acceleration of
Mr. West’s 2013 performance award of restricted stock units; and


d.    27,025 shares of common stock of the Company, representing acceleration of
Mr. West’s 2014 performance award of restricted stock units.


Additionally, Mr. West shall receive a payment under the Company’s 2014 Annual
Incentive Plan in an amount to be determined by plan. Pioneer expects that Mr.
West’s payment under the 2014 Annual Incentive Plan will be payable in February
2015.


Mr. West acknowledges and agrees that any Benefits to be paid or provided under
this Agreement must commence no later than March 31, 2015. Should Mr. West fail
to execute this Agreement at such a date to allow the Benefits to be paid or
provided on or before March 31, 2015, subject to the review and revocation
periods set forth Section 11, he acknowledges and agrees that any Benefits
otherwise owed under this Agreement shall be forfeited. It is acknowledged and
agreed by Mr. West that the Benefits to be paid to him under this Agreement and
in this Section 6 are, in good and substantial part, in addition to any
compensation or benefits to which he would have otherwise been entitled. Mr.
West further agrees that the Benefits to be paid to him under this Agreement are
greater than any to which he would have been entitled to under the KESP and, in
consideration for the payment of Benefits paid to him under this Section 6, Mr.
West waives any and all rights to benefits owed to him under the KESP and
releases the Corporate Group from any liabilities under the KESP.


7.    Complete Release of All Claims.


a.    In General. In exchange for the Benefits identified in Section 6 and
Pioneer’s promises contained in this Agreement, Mr. West agrees to irrevocably
and unconditionally release any and all Claims he may now have against Pioneer
and other parties as set forth in this Section.
b.    Released Parties. The Released Parties are Pioneer Energy Services,
Pioneer’s corporate parents, subsidiaries, and any other related companies,
partnerships, or joint ventures, and, with respect to each of them, their
predecessors and successors; all of Pioneer’s past and present employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
insurers, agents; and any other persons acting by, through, under, or in concert
with any of the persons or entities listed in this subsection.
c.    Claims Released. Mr. West understands and agrees he is releasing all known
and unknown claims, promises, causes of action, or similar rights of any type
(“Released Claims”) that he may have against any Released Party through the
Effective Date of this Agreement. Mr. West further understands the Claims he is
releasing may arise under many different laws (including statutes, regulations,
other administrative guidance, and common law doctrines), including, but by no
means limited to:

4



--------------------------------------------------------------------------------




Anti-Discrimination Statutes, such as Title VII of the Civil Rights Act of 1964,
Section 1981 of the Civil Rights Act of 1866, and Executive Order 11246, which
prohibit discrimination based on race, color, national origin, religion, or sex
(including sexual harassment) and retaliation; the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; the Age
Discrimination in Employment Act, which prohibits employment discrimination on
the basis of age; the Americans With Disabilities Act and Sections 503 and 504
of the Rehabilitation Act of 1973, which prohibit discrimination based on
disability; and any other federal, Texas, or local laws prohibiting employment
or wage discrimination and/or retaliation (including but not limited to Chapters
21, 61, 62, and 451 of the Texas Labor Code).
Federal Employment Statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the National Labor Relations
Act; the Employee Retirement Income Security Act of 1974, which, among other
things, protects employee benefits; the Consolidated Omnibus Budget
Reconciliation Act, which, among other things, permits employees to purchase
continued health coverage; the Fair Labor Standards Act of 1938 and state laws
which regulates wage and hour matters; the Occupational Safety and Health
Administration Act; the Family and Medical Leave Act of 1993, which requires
employers to provide leaves of absence under certain circumstances; and any
other federal laws relating to employment.
Other Laws, such as any federal, state, or local laws restricting an employer’s
right to terminate employees, pertaining to employee’s pay (to include vacation
pay), otherwise regulating or relating to employment, prohibiting workers’
compensation retaliation, enforcing express or implied employment contracts, or
requiring an employer to deal with employees fairly or in good faith.
Tort & Contract Claims, such as claims for physical or personal injury, assault,
wrongful discharge, intentional infliction of emotional distress, fraud, fraud
in the inducement, negligent misrepresentation, negligent infliction of
emotional distress, defamation, invasion of privacy, interference with contract
or with prospective economic advantage, negligent investigation, breach of
express or implied contract, breach of covenants of good faith and fair dealing,
and similar or related claims.
d.    Unknown Claims. Mr. West understands he is releasing Claims he may not
know about. Nevertheless, Mr. West voluntarily assumes that risk, and he agrees
this Agreement shall remain effective in all respects. Mr. West expressly waive
all rights he might have under any law that is intended to protect him from
waiving unknown claims, and by signing below he acknowledges the significance of
doing so.

5



--------------------------------------------------------------------------------




8.    Treatment of Outstanding Performance and Equity Awards. Pioneer’s records
reflect, as of the Effective Date of this Agreement, Mr. West has the
outstanding stock option awards described on Schedule A of this Agreement. The
stock option awards described on Schedule A will continue to be exercisable by
Mr. West in accordance with their terms and conditions. Mr. West will have until
ninety (90) days following the Termination Date of this Agreement to exercise
any stock option awards that remain outstanding at that time. After ninety (90)
days following the Termination Date of this Agreement, all of Mr. West’s
then-outstanding stock options awards will be cancelled and no longer
exercisable, irrespective of the expiration date(s) otherwise reflected on
Schedule A.


9.    Access to Confidential, Proprietary, and Trade Secret Information. Pioneer
agrees that, during the Term of this Agreement and during Mr. West’s employment
as Executive Consultant, it will provide Mr. West with documents, data, and
information constituting proprietary, confidential, and trade secret property of
the Company (collectively, “Confidential Information”). The Confidential
Information provided to Mr. West shall include Pioneer’s client lists and
related information, pricing information, strategic business plans,
methodologies, and management philosophy relating to Pioneer’s business. Mr.
West agrees this Confidential Information constitutes proprietary, confidential,
and trade secret information of Pioneer, and its protection and maintenance
constitute a legitimate business interest of the Company.


10.    Covenants of Mr. West.


a.    Covenant to Maintain Confidentiality of Confidential Information. Mr. West
acknowledges the sensitivity, confidential, and proprietary nature of Pioneer’s
Confidential Information, and Mr. West agrees to keep all such information
strictly confidential. In this regard, Mr. West shall not at any time or in any
manner, either directly or indirectly, divulge, disclose, communicate, or use
the Confidential Information he obtains, Pioneer provides, or he is otherwise
exposed to during the Term of this Agreement. Mr. West also understands and
agrees his obligation regarding the non-disclosure of Confidential Information
obtained from Pioneer shall continue beyond the Termination Date of this
Agreement.


b.    Covenants Not to Solicit. Mr. West agrees that, from the Effective Date of
this Agreement through the Termination Date of this Agreement, he shall not,
directly or indirectly, solicit for employment, or otherwise encourage the
departure of, any employee working for Pioneer. Mr. West further agrees that,
from the Effective Date of this Agreement through the Termination Date of this
Agreement, he shall not, directly or indirectly, solicit, attempt to solicit,
divert, or attempt to divert any business, entity, or other Person away from
Pioneer who (i) was a customer or client, or prospective customer or client, of
the Company during his employment with the Company or the Term of this Agreement
and/or (ii) he collected information on, contacted, solicited, serviced, or sold
services to as an employee of the Company or during the Term of this Agreement.


c.    Consideration. Mr. West acknowledges that, in exchange for agreeing to
these Covenants identified in this Section 10, he shall receive substantial,
valuable consideration from Pioneer, including being provided access to the
Confidential Information identified in Section

6



--------------------------------------------------------------------------------




9. Mr. West acknowledges and agrees that he would not otherwise be provided with
the Company’s Confidential Information had he not agreed to the Covenants in
this Section 10, and that Pioneer has a legitimate business interest in
protecting its Confidential Information.


d.    Miscellaneous.


i.    Mr. West agrees the Covenants in this Section 10 constitute separate
agreements, independently supported by good, substantial, and adequate
consideration. Thus, in case any one or more of the Covenants in this Section 10
shall be held to be invalid, illegal or unenforceable for any reason, Mr. West
agrees the invalidity, illegality or unenforceability of any provision shall not
affect any other provision in this Agreement.


ii.    Mr. West agrees that a breach or violation, or a threatened breach or
violation, of any Covenant in this Section 10 shall entitle Pioneer to an
injunction issued by any court of competent jurisdiction, restraining any breach
or threatened breach of any Covenant. The right to an injunction shall be in
addition to, and not in lieu of, any other remedies to Pioneer may be justly
entitled. Further, Mr. West agrees that if a Court determines there has been any
breach of any Covenant in this Agreement, the time period of such Covenant shall
be extended for the amount of time that Mr. West is found to have been in breach
thereof.


iii.    Mr. West and Pioneer agree that the limitations of these Covenants with
respect to duration and scope of activity are reasonable. However, if any court
shall determine that the duration or scope of activity of any restriction is
unreasonable or unenforceable, it is the intention of Mr. West and Pioneer that
such Covenant shall not be terminated, but instead shall be deemed revised or
amended to the extent required to render it valid and enforceable.


iv.    Mr. West agrees that the representations contained in these Covenants
shall be construed as ancillary to the provision of Confidential Information, as
provided for by Section 9 of this Agreement.


11.    Review, Revocation, and Tender Back.


a.    Review.  Mr. West acknowledges that: (a) he has carefully read this
Agreement; (b) he fully understands it; and (c) he is entering into it
voluntarily.  Mr. West further acknowledges that he sought the advice of his
attorney before signing this Agreement. 


b.    Revocation. Mr. West acknowledges he may revoke this Agreement at any time
within seven (7) days of the date on which he signs this Agreement.  Further,
Mr. West acknowledges that, before signing this Agreement, he was permitted a
period of at least twenty-one (21) days in which to consider this Agreement. 
Mr. West further acknowledges that he either took advantage of this period to
consider this Agreement before signing it, or to the extent he signed the
Agreement before the end of the twenty-one (21) day period, it was his voluntary
decision to do so.



7



--------------------------------------------------------------------------------




c.    Tender Back Provision.  Mr. West acknowledges and agrees he will not
institute any suit, action or proceeding, whether at law or equity, challenging
the enforceability of this Agreement.  Should Mr. West ever attempt to challenge
the terms of this Agreement, attempt to obtain an order declaring this Agreement
to be null and void, or institute litigation against Pioneer or any Released
Party based upon a Claim covered by this Agreement, he will as a condition
precedent to such action repay all Benefits paid to him under this Agreement,
including all payments and awards provided to him under Section 6 of this
Agreement.  Furthermore, if Mr. West does not prevail in an action to challenge
this Agreement, to obtain an order declaring this Agreement to be null and void,
or in any action against Pioneer or any Released Party based upon a Claim
covered by this Agreement, he shall pay to Pioneer all its costs and attorneys’
fees incurred in its defense of his action.  This paragraph is in no way
intended to constitute a waiver of Mr. West’s right to challenge the
enforceability of this Agreement as a defense to any action by Pioneer against
him for breach of this Agreement.  Under such circumstances, Mr. West will not
be obligated to repay any amounts paid to him under this Agreement. 
 
It is understood and agreed Mr. West shall not be required to repay the amounts
paid to him under the terms of this Agreement or pay Pioneer all its costs and
attorneys’ fees incurred in its defense of his action (except those attorneys’
fees or costs specifically authorized under federal or state law) in the event
Mr. West seeks to challenge his waiver of claims under the Age Discrimination in
Employment Act.
 
12.    Execution of this Agreement. Mr. West understands and agrees that his
employment as Executive Consultant, as provided for and pursuant to the terms
set forth in this Agreement, is subject to the following prerequisites: (i) his
execution of this Agreement, (ii) this Agreement becoming irrevocable pursuant
to Section 11, and (iii) his fulfilling all duties and promised described in
this Agreement. Mr. West acknowledges and agrees that (i) the record of stock
options awards described on Schedule A of this Agreement is complete and
accurate, (ii) he is entitled to no other severance payments or benefits under
any other employment or severance plan, arrangement, or agreement, including,
without limitation, the KESP maintained by Pioneer, and (iii) his participation
in each employment or severance plan, arrangement, or agreement (including the
KESP) is terminated with no future rights with respect thereto. Notwithstanding
any other provision in this Agreement, Mr. West is entitled to all vested
benefits under Pioneer’s 401(k) Plan. Mr. West further acknowledges that his
employment as Executive Consultant for Pioneer, as well as the Benefits to be
paid to him under this Agreement, are not required by Pioneer’s policies or
procedures any other existing contractual arrangement and therefore constitute
value and consideration to which he was not already entitled.


13.    Tax Matters.    All Benefits, compensation, or other payments described
in this Agreement shall be subject to all lawful deductions and withholdings. To
ensure compliance with Section 409A of the Internal Revenue Code of 1986, and
the regulations and guidance promulgated thereunder, the provisions of this
Section shall govern over any conflicting provision in this Agreement. It is the
intent of Mr. West and Pioneer to comply with the requirements of Section 409A.
This Agreement and any ambiguities herein shall be interpreted and administered
to comply

8



--------------------------------------------------------------------------------




with such requirements. Mr. West and Pioneer intend that no payment pursuant to
this Agreement will give rise to any adverse tax consequences to either party
pursuant to Section 409A; however, Mr. West acknowledges and agrees that Pioneer
does not guarantee any particular tax treatment and that he is solely
responsible for any taxes owed as a result of payments made pursuant to this
Agreement.


Consistent with the requirements of Section 409A, to the extent that any
reimbursement or in-kind benefit provided to Mr. West is taxable, unless stated
otherwise (i) reimbursements and in-kind benefits will be provided only for the
Term of Mr. West’s employment with Pioneer, (ii) the expenses eligible for
reimbursement or the in-kind benefits provided to Mr. West in any given calendar
year will not affect the expenses eligible for reimbursement or the in-kind
benefits provided in any other calendar year, (iii) the reimbursement of an
eligible expense must be made no later than the last day of the calendar year
following the calendar year in which the expense was incurred, and (iv) the
right to reimbursements or in-kind benefits cannot be liquidated or exchanged
for any other benefit.


With respect to payments payable under this Agreement, each payment that may be
subject to Section 409A is considered a separate payment within the meaning of
the final regulations under Section 409A.


14.    Notices. For the purposes of this Agreement, notices, demands, and any
other communications provided for herein shall be made in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, addressed as
follows:


If to Pioneer:


Pioneer Energy Services Corp.
Attn: Mr. William Stacy Locke, President and Chief Executive Officer
1250 NE Loop 410, Suite 1000
San Antonio, Texas 78209


With a copy to:


Schmoyer Reinhard LLP
Attn: Justin Barbour
17806 IH 10 West, Suite 400
San Antonio, Texas 78257


If to Mr. West:


F.C. “Red” West
2503 Turkey Neck Cir
Rockport, Tx 78382



9



--------------------------------------------------------------------------------




15.    Interpretation. This Agreement shall be construed as a whole according to
its fair meaning, and the Agreement shall not be construed strictly for or
against Mr. West or Pioneer. The provisions of this Agreement are severable, and
the invalidity or unenforceability, in part or in whole, of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision. In addition, in the event any provision of this Agreement (or any
portion thereof) is determined by a court of competent jurisdiction to be
unenforceable as drafted by virtue of scope, duration, extent, or character of
any obligation contained, the parties expressly acknowledge such provisions (or
any portion thereof) shall be construed in the manner designated to effectuate
the purposes of such provisions to the maximum extent enforceable under the
applicable law. This Agreement shall be governed by the statutes and common law
of the State of Texas. Any disputes arising from this Agreement, or the
enforceability or alleged breach thereof, shall be submitted to mandatory,
binding arbitration in San Antonio, Texas, pursuant to the terms and conditions
of Pioneer’s Open Door Policy.




16.    Miscellaneous.


a.    Age Representation. Mr. West is over the age of forty (40) as of the
Effective Date of this Agreement.


b.    Confidentiality. Mr. West promises and agrees he will keep the terms and
conditions of this Agreement confidential, and he will not disclose,
disseminate, or publicize, or cause or permit to be disclosed, disseminated, or
publicized, any of the terms of this Agreement, except to the extent necessary
to report income to the appropriate taxing authorities, in response to an order
or subpoena of a court of competent jurisdiction, in response to any subpoena
issued by a state or federal governmental agency and/or as otherwise required by
law.


c.    Entire Agreement. This Agreement constitutes the entire agreement between
Mr. West and Pioneer and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of the Agreement.


d.    Severability.    If any term, provision, covenant, or condition of this
Agreement is held by a court or arbitrator of competent jurisdiction to be
invalid, void, or unenforceable, the remainder of this Agreement shall remain in
full force and effect and shall not be affected, impaired, or invalidated.


e.    Waiver. No delay or omission by Pioneer in exercising any right under this
Agreement shall operate as a waiver of that or any other right under this
Agreement. Pioneer’s waiver or consent on any one occasion shall be effective
only in that instance, and shall not be construed as a bar or waiver or any
other right or provision in this Agreement on any other occasion.


f.    Amendment.    This Agreement may not be amended or modified except by a
written agreement signed by Mr. West and the Chief Executive Officer of Pioneer.



10



--------------------------------------------------------------------------------




g.    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, both Mr. West and Pioneer, as well as their respective
heirs, successors, and assigns, including any corporation with which, or into
which, Pioneer may be merged or which may succeed to its assets or business.
However, the obligations under this Agreement are personal to Mr. West and shall
not be assigned.


h.    Headings. The headings and titles in this Agreement are for convenience
only, and they shall not limit or otherwise affect the meaning of any terms in
this Agreement or be used in the construction of any provision in this
Agreement.






AGREED AND ACCEPTED:


Pioneer Energy Services Corp.            




/s/ Wm. Stacy Locke             November 6, 2014
William Stacy Locke                    Date
President and Chief Executive Officer








/s/ F.C. West                     November 5, 2014
F.C. “Red” West                    Date


                    

11

